DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Status of the Claims
The amendment filed on 12/20/2021 has been entered. Claims 1-4, 6, 9 and 11 have been canceled, Claims 7-8 and 29 have been amended, and Claims 31-35 have been newly added and thus, Claims 7-8, 24 and 28-35 are currently pending. Claims 24 and 28 are withdrawn from further consideration for being drawn to nonelected invention. Furthermore, newly submitted claims 34-35 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: elected and examined claims 7-8 and 29-30 are drawn to a composition whereas newly added claims 34-35 are drawn to a distinct invention, i.e. air conditioning system. Since applicant has received an action on the merits for the originally presented invention, this 
Thus, Claims 7-8 and 29-33 are under examination.

Withdrawn Rejections and Allowable Subject Matter
Applicant’s arguments with respect to the new matter rejection have been considered and were found persuasive. Thus, the 112(a) rejection of the record has been withdrawn.
The dependency of Claims 7-8 have been amended to Claim 29. Thus the 102(a)(1) rejections of the record has been withdrawn.
The subject matter of Claims 29-30 has been indicated in the last Office Action 11/15/2021 as being free of prior art. However upon further consideration, the claims are unobvious for reasons set forth below.

Maintained and Newly Applied Claim Objections
Claim 29 stands objected to because of the following informalities: 
replace “E-1,3,3,3,- tetrafluoropropene” and “1,1,1,3- pentafluoropropane” with “E-1,3,3,3-tetrafluoropropene” and “1,1,1,3-pentafluoropropane”, respectively.  In other words, remove the comma after “E-1,3,3,3” and the space after “1,1,1,3-“.
Claims 30 and 32-33 are newly objected to because of the following informalities: E-1233zd, Z-1233zd, POE and PAG have to be preceded by the full chemical names.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 7-8, 29-31 are newly rejected under 35 U.S.C. 103 as being unpatentable over Singh (Singh, R. R. et al. Patent application publication number US2009/0305876A1) and Minor (Minor, B. H. et al. Patent application publication number US2014/0191154A1).
Regarding Claims 7-8 and 29-30, Singh teaches compositions having utility in numerous applications, including particularly heat transfer systems, such as refrigeration systems, foams, blowing agents, aerosols, propellants, solvent compositions, fire extinguishing and suppressing agents. Singh teaches that the composition comprises HFCO-1233 and/or HFO-1234 that include cis-HFO-1234ze, trans-HFO-1234ze, HFO-1234yf, HFO-1234yc, HFO-1234zc, HFO-1234ye(E), HFO-1234ye(Z), HFCO-1233xf, transHFCO-1233zd and cisHFCO-1233zd) in amounts from about 5% by weight to about 99% by weight ([0048] and [0052]). Furthermore, Singh teaches in [0053] that the composition can comprise additional compounds such as 1,1,1,3,3-pentafluoropropane (HFC-245fa).
Regarding Claims 31-33, Singh teaches that the compositions comprise lubricant such as Polyol Esters (POEs) or Poly Alkylene Glycols (PAGs) ([0079]).

Regarding Claim 29, Singh fails to teach that HFO-1234yf in the composition is less than about 500 ppm. However, since Singh teaches that any composition comprising one or more component of HFO-1234 (that includes cis-HFO-1234ze, trans- foams, blowing agents, aerosols, propellants, solvent compositions, fire extinguishing and suppressing agents. 
Furthermore, Singh fails to teach that the composition also comprises 1,1,1,2,2-pentafluoropropane (HFC-245cb). The deficiency is cured by Minor.
Minor teaches a composition comprising (a) 1,1,1,2,2-pentafluoropropane; (b) a compound selected from the group consisting of 2,3,3,3-tetrafluoropropene, E-1,3,3,3-tetrafluoropropene, and 1,1,1-trifluoropropene. Minor further teaches that the composition comprises from about 0.1 wt % to about 99 wt % 1,1,1,2,2-pentafluoropropane and from about 1.0 wt % to about 99.9 wt % of a compound selected from the group consisting of 2,3,3,3-tetrafluoropropene, E-1,3,3,3-tetrafluoropropene and 1,1,1-trifluoropropene ([0046]). Minor, like Singh, teaches that the composition is used as heat transfer fluids, foam blowing agents, aerosol propellants, fire suppression, fire extinguishing agents and power cycle working fluids.
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this 
Both Singh and Minor teach that the compositions have the same application and thus combining the compositions of the references would yield nothing more than the predictable composition as instantly claimed and having applications such as heat transfer fluids, foam blowing agents, aerosol propellants, fire suppression and fire extinguishing agents.

It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain a composition comprising Z-1,3,3,3-tetrafluoropropene (HFO-1234ze(Z)), E-1,3,3,3-tetrafluoropropene (HFO-1234ze(E)), 2,3,3,3-tetrafluoropropene (HFO-1234vf), 1,1,1,3,3-pentafluoropropane (HFC- 245fa), and 1,1,1,2,2-Pentafluoropropane (HFC-245cb} and wherein the amount of HFO-1234ze(Z) is less than about 500 ppm and the amount of HFO- 1234ze(E) is about 99 to 99.99 mole percent in view of the combination of Singh and Minor.

Conclusion
Claims 7-8 and 29-33 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622